State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 17, 2015                   520205
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK ex rel. THOMAS
   A. KEARNEY,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

DAVID BARTLETT, as Columbia
   County Sheriff,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Lahtinen, J.P., McCarthy, Rose and Devine, JJ.

                             __________


     Thomas A. Kearney, Catskill, appellant pro se.

                             __________


      Appeals (1) from a judgment of the Supreme Court (Nichols,
J.), entered September 16, 2014 in Columbia County, which denied
petitioner's application for a writ of habeas corpus, in a
proceeding pursuant to CPLR article 70, without a hearing, and
(2) from a judgment of said court, entered November 25, 2014,
which denied petitioner's motion for reconsideration.

      Petitioner attempted to commence this habeas corpus
proceeding seeking his immediate release from jail following his
arrest on alleged parole violations. Supreme Court denied the
application based upon the failure of the petition to be verified
in accordance with CPLR 7002 (c). Petitioner's subsequent motion
for reconsideration was denied. These appeals ensued.

      Even if the deficiencies in petitioner's application for a
writ of habeas corpus could be overlooked, the record establishes
that, although petitioner is incarerated, he is no longer in
                              -2-                  520205

respondent's custody and, therefore, the appeal from this
judgment has been rendered moot and must be dismissed (see e.g.
People ex rel. Phillips v LaClair, 84 AD3d 1606, 1606 [2011]).
To the extent that petitioner challenges the denial of his motion
for reconsideration, we note that such motion was one for leave
to reargue, as he alleged no new facts or demonstrated any change
in the law (see People ex rel. Hinton v Graham, 66 AD3d 1402,
1402-1403 [2009], lv denied 13 NY3d 934 [2010]; Matter of Hill v
Goord, 275 AD2d 492, 493 [2000]). As no appeal lies from an
order denying a motion for leave to reargue, that appeal must be
dismissed (see id.).

     Lahtinen, J.P., McCarthy, Rose and Devine, JJ., concur.



     ORDERED that the appeals are dismissed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court